DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species 1 in the reply filed on July 8, 2021 is acknowledged.
Claims 2 and 17-20 withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on July 8, 2021.

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference characters "102, 103, and 104" have been used to designate the roller, the peripheral surface, and the cutting surface.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Regarding at least claim 5, the roller was not disclosed in the specification such that one having ordinary skill in the art would know how to make/use the device. Specifically, according to Para 0034 of the disclosure, it discloses the cutting surface can be comprised                                                                                                                                                                          of complaint fabrics, bundles, spheres, rollers (rigid and conformable) and further the cut surface may include a bundle of one or more sharp edged ribbons, wires, thread, or biomass elements such as leaves, grasses, or hair. The nature of the invention is unclear per the disclosure and the inventor has not provided enough direction such that one having ordinary skill in the art would know how to make or use this invention. How is the cutting surface comprised of complaint fabrics? What are complaint fabrics? The disclosure has not provided any direction as to what complaint fabrics are or how a roller would be fabricated from such fabric with sharp edges for cutting. Further, how is the cutting surface comprised of spheres? The disclosure has not provided any direction as to how the cutting surface comprises spheres and one having ordinary skill in the art would not understand how to make or use the roller comprises of spheres from the disclosure. Similarly, how is the cutting surface comprised of rollers which are rigid and conformable? The disclosure has not provided any direction as to how the surface of the roller is comprises of rollers which are rigid and conformable? What  
It is further unclear if the peripheral surface (103) is one layer and the cutting surface (104) a different layer, since Para 0035 discloses surface (103) can by a natural or synthetic foam, sponge, or flexible metallic, nor non-metallic. If in fact, the peripheral surface (103) is one layer and the cutting surface (104) is a different layer, the disclosure has not provided any direction as to how, for example, the compliant fabrics of cutting surface (104) are fixed or work in conjunction with the peripheral surface (103) which can be for example, a natural or synthetic foam. In other words, how are these structures attached to one another? What are the cutting features of this structure and how is cutting performed?
Also, per the disclosure, Para 0035 discloses the peripheral surface (103) can be a rigid material such as a metal, ceramic, polymer, and composite. If the peripheral surface is rigid, what material is the cutting surface (104)? Also, how is the cutting performed? Ceramic materials are known for their hardness and the disclosure has not provided enough direction as to how a ceramic would conform (as the term conform has been defined in the disclosure). 
Para 0037 discloses the sharp edge aperture is normally closed, but does not provide any details as to how the sharp edge aperture is normally closed. In other words, what structure allows the aperture to be normally closed? Similarly, what structure allows the aperture to be 
Also, what allows the sharp edge aperture to change from a normally open position to a closed position? For example, how would a cutting surface (104) made of leaves and a peripheral surface made of foam be held in a normally closed or normally opened position? Also, how would the leaves form a sharp edge aperture for closing or opening for cutting hairs?
Per Para 0041, the disclosure has not provided any direction as to how one having ordinary skill would make a roller having a slit (202) formed of saw teeth on a cutting surface (104) made of leaves and a peripheral surface (103) made of foam. How would one make and use this device? Further, regarding Para 0041 how would one having ordinary skill in the art make or use a cutting surfaces 204a,b which are the result of entangled sharp edge plant leaves, ribbons, wires, metals, or metalized or otherwise treated plastics or natural materials or fibers such as spider silk? How is a cutting surface the resultant of any of the materials listed above? Does resultant mean the cutting surfaces can be made from any of the materials listed above? If so, how is a cutting surface made from entangled sharp edge plant leaves, ribbons, wires, metalized or otherwise treated plastics or natural materials or fibers such as spider silk? Also, how does cutting occur by entanglement?
Per all the reasons disclosed above one having ordinary skill would not be able to reasonable ascertain how to make or use the invention per the direction provided by the inventor regarding the nature of the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 8 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 8, the phrase “the sharp edge aperture includes one of a sharp edge plant leaf, ribbon, wire, metal or metalized or treated synthetic or natural material or fiber is indefinite. It is unclear how a leaf, a ribbon, a metal, or metalized or treated synthetic or natural material or fiber is a sharp edge aperture. In other words, how does is a leaf a sharp edge aperture?


Claims 5 and 6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites the limitation "one or more of the plurality of cutting devices" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the portion" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3 and 4 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 3,299,507 to Mistretta.
In re claim 1, Mistretta teaches a cutting apparatus comprising: 
a roller (12); and 
a plurality of cutting features (28) disposed at an outer peripheral surface (Fig. 1) of the roller, wherein the plurality of cutting features is adapted for cutting filamentous protrusions on a filamentous surface when the roller rotates in contact with the filamentous surface.
Note, the cutting device of Mistretta is a cylindrical razor apparatus which is adapted for cutting filamentous protrusions on a filamentous surface, as set forth in the disclosure. In this instance the filamentous protrusions are the hair and the filamentous surface is the skin of the user.
In re claim 2, wherein the cutter (12) has a circular cross section (Fig. 4).
	In re claim 3, wherein the roller is rigid (Col. 1, lines 15-21).
	In re claim 5, wherein one or more of the plurality of cutting devices comprises opposing cutting edge surfaces (28) forming a sharp-edge apertures (Fig. 1) in the peripheral surface of the roller.
	In re claim 8, wherein the sharp-edged aperture includes one of a metal (Col. 1, lines 15-21).

Claim(s) 1-3, 4, and 9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 20140123497 to Zhuk et al.
In re claim 1, Zhuk teaches a cutting apparatus comprising: 
a roller (3A); and 
a plurality of cutting features (4) disposed at an outer peripheral surface (2) of the roller, wherein the plurality of cutting features is adapted for cutting filamentous protrusions on a filamentous surface when the roller rotates in contact with the filamentous surface.
Note, the cutting device of Zhuk is a disc shaped razor unit which is adapted for cutting filamentous protrusions on a filamentous surface, as set forth in the disclosure. In this instance the filamentous protrusions are the hair and the filamentous surface is the skin of the user.
In re claim 2, wherein the cutter (1) has a circular cross section (Fig. 3a).
	In re claim 4, wherein the outer peripheral surface (2) is compliant (Para 0058) for conforming to the filamentous surface.
	In re claim 9, wherein the cutting features (4) comprise cutting edges protruding from the outer peripheral surface (Fig. 3a).
	
Claim(s) 1, 9, and 10 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication No. 20130333219 to Oxford et al.
In re claim 1, Oxford teaches a cutting apparatus comprising: 
a roller (106); and 
a plurality of cutting features (112) disposed at an outer peripheral surface (of roller 106) of the roller, wherein the plurality of cutting features is adapted for cutting filamentous protrusions on a filamentous surface when the roller rotates in contact with the filamentous surface.

	In re claim 9, wherein the cutting features (112) comprise cutting edges protruding from the outer peripheral surface (Fig. 4a).
	In re claim 10, wherein the outer peripheral surface includes a treatment to facilitate cutting (Para 0029).

Claim(s) 1 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US Patent No. 5,802,720 to Pribe.
In re claim 1, Pribe teaches a cutting apparatus comprising: 
a roller (88); and 
a plurality of cutting features (14) disposed at an outer peripheral surface (12) of the roller, wherein the plurality of cutting features is adapted for cutting filamentous protrusions on a filamentous surface when the roller rotates in contact with the filamentous surface.
In re claim 11, a cutting device comprising:
a support member (90); and 
a cutting apparatus according to claim 1,
wherein the support member (90) supports the cutting appara6tus for rotation.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Pribe in view of DE102010035884 to Wagner.
In re claim 12, Pribe teaches a cutting device is a roller that is support for free rotation (Col. 7, lines 11-17) at a first end of the support member (90).
The plain and ordinary meaning of the term end per Cambridge Dictionary is the part of a place or thing furthest away from the center. It has been interpreted, the rollers are support by an end of the support member.

    PNG
    media_image1.png
    457
    531
    media_image1.png
    Greyscale

Pribe teaches a roller, but does not teach the roller is a sphere. 

It would have been obvious to one before the effective filing date of the invention to shape the rollers of Pribe to have a spherical shape as taught by Wagner to facilitate handling and reduce the risk of injury in the nose and ears as much as possible (Para 13).

Allowable Subject Matter
Claims 6, 7, 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The subject matter of claim 6 to a sharp edge aperture that is held is in a normally closed position and configured to open to deform by conforming to a filamentous surface and returns has not been taught or suggested by the prior art of record. The cutters set forth by at least Mistretta is a rotary cutter which has a plurality of cutters on the periphery surface, but does not define a slit that changes in form. Zhuk teaches a plurality of deformable cutters having openings, but the openings do not define a slit and there would be no reason to modify the openings of Zhuk to form a slit, as this would be hindsight reasoning.
Regarding claim 13, the prior art does not clearly teach or suggest a support member having a cutting bar. While the cutter of at least Oxford has a support member, there is no reason to modify the support with a cutter, since the hairs do not interact with the support in any manner. 
Regarding claim 16, there prior art does not clearly teach or suggest a casing disposed on the outer surface of the support member which is displaceable along the axis of the support in this particular pending invention. The casing as set forth in the disclosure surrounds the shaving aid housing. One would not have been motivated to modify the support member with a casing, as this would lead to destroying the base reference.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 4916814, US 4103418, US 3722091, US 0875960, teach a rotating cutter. US 2565062, US 2127881 teaches a roller cutter. US Patent Application Publication No. 20110016722 teaches a spherical cutter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER S MATTHEWS whose telephone number is (571)270-5843. The examiner can normally be reached M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea Wellington can be reached on 571-272-4483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER S MATTHEWS/Primary Examiner, Art Unit 3724